Citation Nr: 0030943	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Restoration of a 30 percent disability evaluation for 
cervical strain.

2.  Restoration of a 40 percent disability evaluation for 
diffuse disc bulging at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel



INTRODUCTION

The appellant served on active duty in the U.S. Air Force 
between April 1980 and September 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO), which reduced the disability rating for 
cervical spine strain and diffuse disc bulging at L5-S1.

Subsequent to this rating reduction in July 1997, the 
appellant reported in a letter received by VARO in April 1998 
that he had moved to Dallas; he requested rescheduling of a 
videoconference hearing in Pensacola, Florida, for a new date 
in Dallas, Texas.  He reported that his new address was 4284 
Pioneer, Irving [sic], Texas, 75061.  The appellant's claims 
folder was then transferred to Waco, Texas, and he was 
notified at the new address of his hearing options.  The 
appellant was requested to consider his options and return a 
form checked with his hearing preference to the Waco, Texas, 
VARO.  No response was received.

In August 1998, the VA Medical Center scheduled the appellant 
for a VA examination in September 1998.  Notice was sent to 
the new address and was returned as "unknown."  The 
appellant failed to report for this examination.  The 
appellant was again scheduled for a VA examination in 
November 1998.  Notice was sent to 4284 Pioneer #2005, 
Irving, Texas, 75061.  This notification was not returned.

In January 1999, a Supplemental Statement of the Case (SS0C) 
was sent to the appellant at 4284 Pioneer #2005, Irving, 
Texas, 75061.  It was returned by the postal authorities.  In 
a deferred rating decision dated March 1999, the Waco VARO 
noted that the appellant's Chapter 31 payments were being 
sent to a Florida address.  A payment history disclosed an 
address in Niceville, Florida.  The SSOC was re-mailed to 
this address and not returned as undeliverable.  The claims 
folder was thereafter transferred back to the St. Petersburg 
VARO and the appellant was scheduled for a travel board 
hearing in September 2000.  The appellant was notified of 
this hearing at the Niceville, Florida, address.  He failed 
to report for this hearing and no correspondence has been 
received from the appellant to date.

The Board observes that, with respect to both the scheduled 
VA examinations and hearing date, the appellant failed to 
report without good cause.  No evidence has been presented to 
rebut the presumption that he was properly informed of the 
date and time of either the examinations or hearing.  See 
Mason v. Brown, 8 Vet.App. 44, 53-55 (1995).  Generally, when 
a claimant fails to report without good cause for a VA 
examination in connection with a claim for increase, the 
claim shall be denied.  See 38 C.F.R. § 3.655 (2000).  While 
the regulation effectively precludes the Board, or VARO, from 
proceeding to adjudicate the claim, the Board believes that 
to do so in this case would prejudice the appellant because 
he was not given notice of the consequences of his failure to 
report under 38 C.F.R. § 3.655 and because the examinations 
for which the appellant failed to report were not the basis 
of the reductions of benefits in this case.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  
Also, as the burden rests with the VA to establish that 
benefits were properly, procedurally and substantively, 
reduced, it is to the appellant's favor to have the claims 
considered on the merits.

Furthermore, the VA has attempted to assist the appellant in 
establishing entitlement to restoration of benefits, but he 
has failed fully cooperate with the VA in this matter.  See 
Wood v. Derwinski, 1 Vet.App. 190 (1991) (the duty to assist 
claimants in the development of their claims is not a one-way 
street).  Therefore, the Board believes that any further 
attempts to assist the appellant appear futile, and that to 
proceed with an analysis of the claim is warranted.


FINDINGS OF FACT

1.  VARO's reduction of the neck and low back disability 
evaluations was procedurally in accordance with the 
provisions of 38 C.F.R. § 3.105.

2.  The Board finds that the examination on which VARO 
reduced the appellant's disability ratings to 20 percent was 
at least as "full and complete" as the examination upon 
which the appellant's 30 and 40 percent ratings was awarded; 
also the clinical findings that formed the predicate for the 
reductions demonstrate improvement as required by 38 C.F.R. 
§ 3.344(c).


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent disability 
evaluation for cervical strain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.344 (2000).

2.  The criteria for restoration of a 40 percent disability 
evaluation for diffuse disc bulging at L5-S1 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.344 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 C.F.R. § 3.344(c) (2000) provides that, if a rating has 
been in effect for 5 years or more, the provisions of 38 
C.F.R. § 3.344(a) must be complied with in any rating 
reduction.  The latter provision requires that there be 
material improvement in the disability before there is any 
rating reduction.  See Peyton v. Derwinski, 1 Vet. App. 282, 
286-87 (1992).  The 30 percent evaluation for the appellant's 
cervical spine strain and the 40 percent evaluation for his 
diffuse disc bulging L5-S1 had been in effect since June 8, 
1995, and reduction of each of these ratings to 20 percent, 
was effectuated ultimately on October 1, 1997.  Accordingly, 
the ratings at issue have not been in effect for 5 years or 
more.

We observe that the appellant does not contend, nor does the 
record demonstrate any procedural defect in the disability 
award reduction.  See 38 C.F.R. § 3.105(e) (1999).  VA 
regulations provide that, where reduction in evaluation of a 
service-connected disability is considered warranted, and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared, setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2000).  The Board notes that this was done 
in the instant case.  In April 1997, VARO proposed the 
reduction to 20 percent for the appellant's neck and low back 
disability evaluations, and he was properly notified of the 
proposed action.

Furthermore, the regulations provide that the veteran is to 
be notified of the contemplated action (reduction or 
discontinuance), given detailed reasons therefor, and given 
60 days for the presentation of additional evidence to show 
that compensation payments should be continued at their 
present level.  The veteran is also to be informed that he 
may request a predetermination hearing, provided that the VA 
receives the request within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. § 
3.105(e),(h) (2000).  In the instant case, the Board finds 
that VARO furnished the appellant appropriate notice of the 
proposed rating reductions for the neck and low back 
disability in April 1997.  Moreover, the appellant 
subsequently submitted a notice of disagreement with the 
proposed rating reduction in May 1997.  He did not requested 
a predetermination hearing and the proposed reduction was 
effectuated in a July 1997 rating decision, effective October 
1, 1997.  Therefore, the Board finds that VARO's reduction of 
the neck and low back disability evaluations was procedurally 
in accordance with the provisions of 38 C.F.R. § 3.105.

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 
7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 
(1993).  The provisions above apply to ratings which have 
continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve. (Emphasis 
added).  Re-examinations disclosing improvement, physical or 
mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).  Although the 30 and 40 
percent evaluations for the appellant's cervical strain and 
diffuse disc bulging at L5-S1, respectively, were in effect 
for less than 5 years, evidence establishing improvement in 
the disability is nevertheless required before the 
evaluations may be reduced.  See 38 C.F.R. §§ 3.104(a), 
3.344(c) (2000).

We note that, as indicated above, since the appellant's 30 
and 40 percent disability ratings for the neck and low back, 
respectively, were not in effect for a long period (five 
years or more), the rating agency is not required to 
demonstrate that the appellant's conditions materially 
improved or that it is reasonably certain that the 
improvement will be maintained under ordinary conditions of 
life.  See 38 C.F.R. § 3.344(c) (2000) (Emphasis added).

After reviewing the evidence of record, the Board finds that 
the examinations on which the reduction was based were at 
least as full and complete as the examination upon which the 
appellant's 30 and 40 percent ratings were awarded; also, the 
Board finds that the clinical findings that formed the 
predicate for the reduction demonstrate improvement as 
required by 38 C.F.R. § 3.344(c).

A review of the record discloses that the appellant's 
service-connected neck and back conditions were assigned 30 
and 40 percent disability ratings, respectively, based on 
report of VA examination dated July 1995.  This examination 
report shows complaints of neck and low back pain with 
radiation into the upper and lower extremities.  The 
appellant described "shooting pains down both legs."  It 
was noted that Motrin helped the pain, but did not relieve 
the leg numbness and tingling.  The appellant stated that he 
had re-injured his neck in 1984 and 1994.  Objectively, the 
appellant had a normal gait.  He could not put his chin on 
his chest due to pain in the neck, he could hyperextend only 
to 5 degrees, and lateral motion to both sides caused pain at 
35 degrees.  Deep tendon reflexes were present in the upper 
extremities, with no sensory loss noted.  The appellant had 
difficulty going from a sitting to a lying position, and vice 
versa, due to his back.  Lumbar flexion beyond 20 degrees 
caused pain and hyperextension beyond 5 degrees caused pain.  
Bending left or right caused pain.  Straight leg raising was 
negative, bilaterally.  Deep tendon reflexes were present in 
the lower extremities, with no sensory loss noted.  No 
neurological deficits were found.  The diagnoses were 
degenerative joint disease of the cervical and lumbosacral 
spine.

With consideration of the medical findings on report of VA 
examination dated February 1997, the evaluations assigned the 
appellant's service-connected neck and back disorders were 
reduced from 30 to 20 percent for the neck based on the 
rating criteria set out under diagnostic code 5290, and from 
40 to 20 percent for the back based on the rating criteria 
set out under diagnostic code 5293, by a rating decision 
dated July 1997.

The medical findings on report of VA examination dated 
February 1997 form the basis for the proposed reduction in 
April 1997, as well as, the effectuated reduction in July 
1997.  This examination report shows complaints of neck pain 
radiating into the interscapular region and down the right 
arm, with right hand pain, numbness, and tingling that causes 
him to awaken on a nightly basis and frequently drop items.  
The appellant also complained of low back pain radiating into 
the right leg, with numbness and tingling of the heels, which 
is exacerbated with prolonged sitting or standing, and 
coughing and sneezing.  By history, an MRI in 1993 revealed a 
bulging disc at L5-S1.

Objectively, the examiner noted that the appellant's electro-
diagnostic testing in 1997 revealed abnormal findings.  
Carpal tunnel syndrome, essentially, causing numbness of the 
hands was diagnosed.  The neurologist found no evidence of 
cervical radiculopathy and studies of the lower extremity 
were said to be normal without evidence of peripheral nerve 
entrapment, radiculopathy, or myopathy.

Physical examination revealed an unremarkable gait.  The 
range of neck motion was 40 degrees on flexion, 35 degrees on 
extension, and 70 degrees on bilateral rotation.  On flexion 
and extension, there was pain on extremes of motion.  On 
bilateral rotation, there was discomfort in the mid-line of 
the upper back on extremes of motion.  There was tenderness 
to palpation over the posterior mid-line region of the 
cervical spine.  Reflexes and sensation were intact in the 
upper extremities.  Tinel's sign was positive on the right.  
Examination of the back revealed generalized tenderness over 
the lumbar region, but no paravertebral muscle spasms.  The 
range of lumbar motion was 40 degrees on flexion, 30 degrees 
on extension, and 30 degrees on both bilateral flexion and 
rotation.  Pain was noted on extremes of motion.  On supine 
straight leg raising, there was back pain with raising of 
either leg, but no radicular-type complaints.  The appellant 
was able to heel and toe walk, and he was able to squat and 
rise again.  Reflexes and sensation were intact in the lower 
extremities.  X-rays of the cervical and lumbar spine were 
essentially normal.  Degenerative joint disease was not 
shown.  The impression was chronic cervical syndrome and 
chronic lumbar syndrome.

No additional evidence was received prior to reducing the 
appellant's neck and back disability ratings each to 20 
percent.

Comparing the examination conducted in July 1995 with the 
examination conducted in February 1997, the Board finds that 
the recent examination on which the reductions were based are 
at least as full and complete as the examination upon which 
the appellant's 30 (neck) and 40 (back) percent ratings were 
awarded.  Both examination reports contain a medical history, 
chief complaints, and comparable clinical findings.

Furthermore, the examinations upon which the reduction was 
predicated demonstrates improvement.  The VA examination in 
February 1997 discloses improved range of motion in the neck 
and back, with pain noted only on extremes of motion.  Also, 
notwithstanding the appellant's subjective complaints, no 
neurological deficits related to the service-connected neck 
and back disorders were found.  The appellant's upper 
extremity complaints, including waking nightly, appear linked 
to carpal tunnel syndrome.  Lastly, recent x-rays were 
negative for degenerative joint disease of either the 
cervical or lumbosacral spine.

Prior to the proposed reduction, clinical improvement is 
clearly shown.  Accordingly, as improvement of the 
appellant's neck and back disorders is shown by the medical 
evidence of record, the Board finds that VARO was justified 
in reducing the appellant's non-protected disability ratings 
each to 20 percent under the provisions of 38 C.F.R. § 3.344.


ORDER

Restoration of a 30 percent disability evaluation for 
cervical strain is denied.

Restoration of a 40 percent disability evaluation for diffuse 
disc bulge at L5-S1 is denied.



		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 9 -


- 1 -


